Citation Nr: 0907726	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-26 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to lift 
the bar on the former service member's eligibility for 
Department of Veterans Affairs (VA) benefits based upon his 
character of discharge.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The former service member served on active duty from 
September 1990 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In September 1992, the former service member initially 
applied for compensation benefits.  Pursuant to a March 1993 
Administrative decision, the former service member's 
character of discharge was found to be a bar to receipt of VA 
benefits.  In requests received in January 2006 and October 
2006, the former service member sought to reopen his claim 
for compensation benefits.  These claims will be adjudicated 
as to whether new and material evidence has been received to 
lift the bar to VA benefits based on the former service 
member's character of discharge as that is a prerequisite to 
determining whether service connection for a disability is 
warranted.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previous 
finding that the former service member's character of 
discharge bars him from receipt of VA benefits.




FINDINGS OF FACT

1.  The character of the former service member's discharge 
was determined to be a bar to receipt of VA benefits by 
Administrative Decision dated in March 1993.  The appellant 
was notified of this decision and did not appeal.

2.  Evidence received since the March 1993 decision is not 
new and material.


CONCLUSION OF LAW

The March 1993 administrative decision by the RO is final, 
and the evidence received since that time is not new and 
material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

The former service member was not provided sufficient notice 
in compliance with the VCAA-more specifically, he was not 
advised of the definition of new and material evidence, or of 
the evidence needed to reopen the previous finding of his 
character of discharge as is now required pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds, however, 
that remanding the appeal to allow the RO to issue the 
appellant a totally compliant VCAA notification letter, 
including notice in compliance with Kent, is not warranted.  

First, prior to the October 2006 decision that is the subject 
of this appeal (and apparently prior to the former service 
member's appointment of a representative), the former service 
member was notified in a February 2006 letter that he had 
been notified in March 1993 that his discharge was a bar to 
the payment of VA benefits, and that no further action would 
be taken on his claim.  Thus, the Board finds that the former 
service member was clearly placed on notice that his 
discharge was a bar to his claim and that this needed to be 
corrected in order for him to be able to reopen a claim for 
benefits.  

In addition, as explained below, there therefore continues to 
be no factual dispute with the relevant part of the former 
service member's service, and new and material evidence has 
not been received to contradict it.  The Board finds that 
there is no indication that providing the appellant with 
notice would lead to facts that would change the outcome of 
this appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Further, the former service member was otherwise aware of the 
evidence required to reopen the previous finding that his 
character of discharge bars entitlement to VA benefits.  
Specifically, both the March 1993 notice of the 
Administrative Decision and the October 2006 notice that the 
former service member's character of discharge constituted a 
bar to payment of VA benefits notified the former service 
member that he would need to request that the Service 
Department Discharge Review Board change the character of his 
discharge.  In addition, the March 1993 notice also notified 
the former service member that he could apply for correction 
of military records through the Service Department Board for 
Correction of Military Records.  Both notification letters 
also included the forms required for these requests.  Based 
on the evidence of record, the Board finds that the former 
service member had actual knowledge of what evidence was 
required of him to reopen the previous finding and he is not 
prejudiced by the Board adjudicating his claim at this time.  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show error did not affect the 
essential fairness of the adjudication.)  Further, neither 
the former service member, nor his representative has 
contended any notice error.  As actual knowledge of the 
former service member's procedural rights and evidentiary 
requirements has been demonstrated, and as he has been 
provided with a meaningful opportunity to participate in the 
development of his claim, the Board finds that no prejudice 
to the former service member will result from proceeding with 
adjudication without additional notice or process.

The former service member's character of discharge was 
originally found to be a bar to receipt of VA benefits in a 
March 1993 Administrative Decision - the former service 
member did not appeal that decision.  As such, the decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to an applications submitted in January 2006 and 
October 2006, the former service member seeks to reopen the 
previous finding that his character of discharge bars his 
receipt of VA benefits.  Generally, where prior RO decisions 
have become final, they may only be reopened through the 
receipt of new and material evidence.  38 U.S.C.A. § 5108.  
Where new and material evidence is presented or secured with 
respect to claims which have been disallowed, the Secretary 
shall reopen the claims and review the former dispositions of 
the claims.  Evidence presented since the last final denial 
will be evaluated in the context of the entire record.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  New and material 
evidence means existing evidence that by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence of record at the time of the March 1993 decision 
included the former service member's service records.  The 
evidence received since the March 1993 decision includes a 
statement from the former service member recalling a 
stressful incident during his active duty service and a 
Recommendation for Award based on the stressful incident 
reported by the former service member.  

Following a complete and careful review of the record, the 
Board finds that some of evidence obtained since March 1993 
is new, in that it was not previously before agency decision-
makers when deciding the original claim.  The evidence, 
however, is not material because it does not speak to an 
unestablished fact necessary to substantiate the claim - 
specifically, whether the former service member's character 
of discharge has been upgraded to that of honorable service.  
Consequently, the claim is not reopened and the finding that 
the former service member's character of discharge bars him 
from receiving VA benefits is continued.


ORDER

New and material evidence not having been submitted, the 
former service member's request to reopen the previous 
finding that his character of discharge bars him from VA 
benefits is denied.




________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


